United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5278                                                 September Term, 2020
                                                                       1:20-cv-01611-UNA
                                                       Filed On: August 4, 2021
Abraham Portnov,

              Appellant

       v.

United States Department of Justice, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s June 29, 2020 order
dismissing appellant’s complaint without prejudice for lack of jurisdiction be affirmed.
The district court correctly concluded that it lacked jurisdiction to review decisions of the
U.S. Court of Appeals for the Federal Circuit or the U.S. Court of Federal Claims. See
28 U.S.C. § 1254 (appellate review of decisions of the courts of appeals is taken in the
U.S. Supreme Court); 42 U.S.C. § 300aa-12(f) (appellate review of decisions of the
U.S. Court of Federal Claims is taken in the U.S. Court of Appeals for the Federal
Circuit). Insofar as appellant asserts that he did not seek review of such decisions in
the district court, that assertion is inconsistent with the text of his complaint, which
focused on recounting alleged flaws in proceedings before those courts.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5278                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2